Citation Nr: 0328482	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from August 1960 to August 
1963.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC).  In August 2002 the 
veteran perfected his appeal, and the issues were 
subsequently certified to the Board.  


FINDINGS OF FACT

1.  The evidence is in approximate equipoise as to the 
question of whether the veteran's currently diagnosed 
bilateral hearing loss resulted from noise exposure during 
active military service.

2.  The evidence is in approximate equipoise as to the 
question of whether the veteran's currently diagnosed 
tinnitus resulted from noise exposure during active military 
service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, his 
current bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).

2.  Giving the benefit of the doubt to the veteran, his 
current tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).

The veteran was notified of the provisions of the VCAA, VA's 
duty to assist, and the evidence needed to support his claim 
in the correspondence and SOC issued by the RO in October 
2001 and August 2002, respectively.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (Board must identify documents which establish 
compliance with VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the October 2001 correspondence advised 
the veteran to submit any supportive documentation within 30 
days, instead of one year.  However, inasmuch as the veteran 
has, in fact, had more than one year in which to submit 
supportive evidence and the benefits sought are granted 
below, the provisions of the Federal Circuit's decision in 
PVA, supra, have been fulfilled.  Therefore, the Board finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The U.S. Court of Appeals 
for Veterans Claims has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

II.  Factual Background and Discussion

The veteran filed his original, informal claim for service 
connection on a VA Form 21-4138, Statement in Support of 
Claim, in May 2001, contending that his bilateral hearing 
loss and tinnitus are due to acoustic trauma from noise 
exposure in service.  He then submitted a formal claim on VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, in June 2001.

Accompanying the veteran's formal claim in June 2001 was a 
written statement in which he asserted that he had sustained 
acoustic trauma while serving in the 71st Artillery, 3rd 
Missile Battalion, Battery B, in Germany.  His Army Service 
Record, DA Form 24, indicates that he was assigned to that 
unit from March 1962 to August 1963, which is consistent with 
the time frame he entered on his VA Form 21-526, in box 17, 
as the time of onset of his claimed disabilities.  The 
veteran later contended, in a statement received by the RO in 
February 2002, that he had suffered additional acoustic 
trauma from firing individual military weapons, the M-1 
rifle, carbine, shotgun, and M-14 rifle.  His separation 
document, DD Form 214, shows that he qualified as a marksman 
(missile) and sharpshooter (M-14 rifle).  In addition, his DA 
Form 24 shows qualification as a sharpshooter with the M-1 
and carbine.

The Board notes that the veteran's service medical records 
(SMRs) are not of record.  In a March 2002 statement issued 
by the National Personnel Records Center (NPRC), it is 
indicated that an extensive and thorough search was made 
among the NPRC's holdings, that the veteran's SMRs could not 
be located.  The NPRC concluded, and so advised the RO, that 
the requested records do not exist, the NPRC does not have 
them, or that further efforts to locate them at the NPRC 
would be futile.  The Court has held that, in cases where 
records once in the hands of the Government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.  

The veteran's service personnel records indicate that he 
served as a missile launcher crewman.  He had service in 
Germany from March 1962 to April 1963.  Audiometric testing 
at his separation medical examination, in July 1963, revealed 
hearing thresholds 20 decibels (dB) at 250 Hertz (Hz), 15 dB 
at 500 Hz, 10 dB at 1000 Hz, 0 dB at 2000 Hz, 15 dB at 4000 
Hz, and -5 dB at 8000 Hz, bilaterally.  

Submitted with the veteran's claim in June 2001 was a 
statement by J.S., who reported having served with the 
veteran in Germany in 1962.  J.S. indicated that he and the 
veteran were exposed to extremely loud noise while working 
with diesel generators which powered the missile launchers.  
He further stated that the missile launchers themselves made 
extremely loud noises when raising and lowering the missiles 
for daily inspections.  He said that the veteran was an 
alternate generator operator, which meant that he had to 
stand "real close" to the diesel generator to read the 
gauges and keep it running.

The veteran's wife, in an October 2001 written statement, 
indicated that she had met the veteran in 1963, shortly after 
he was released from active duty in the Army.  She said he 
had ringing in his ears which bothered him when things were 
quiet, and needed to run a fan so he could get to sleep.  She 
further stated that the veteran had told her he had a loss of 
hearing from working in the noise of the diesel generators 
and missile launchers in service.

A family friend, B.B., provided a May 2001 statement to the 
effect that he had known the veteran for 25 years, and that 
the veteran has a hearing problem.  

In May 2001, Dr. R.B. Brownell noted that the veteran had 
relatively normal hearing except for decreased hearing at 
4000 Hz, which according to Dr. Brownell was consistent with 
acoustic trauma.  He noted the veteran's history of noise 
exposure in service from loud diesel generators and loud 
missile launchers, without ear protection.  Dr. Brownell 
opined that it is quite possible that the veteran's current 
hearing loss is due to noise exposure in service.  An 
attached audiometric report indicates speech discrimination 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  The accompanying chart shows hearing loss 
thresholds approximating the 10-to-20 decibel range from 125 
to2000 Hz, with the 3000 Hz level showing 20 on the right and 
26 on the left, and the 4000 Hz level showing nearly 40 dB on 
both sides.  

The RO received correspondence from Dr. A.E. Loehr in June 
2001 that diagnosed the veteran with mild sensorineural 
hearing loss and tinnitus.  Based upon the veteran's 
description of his exposure to noise in service, including 
"rather severe" tinnitus in 1962, Dr. Loehr concluded that 
the veteran's hearing loss is in all probability related to 
his military noise exposure.  

In February 2002 the veteran presented for a contract VA 
examination.  The examiner diagnosed the veteran with 
bilateral hearing loss and tinnitus.  The audiometric results 
show that pure tone testing revealed hearing thresholds 
ranging from 25 to 35 dB on the right, and from 30 to 40 dB 
on the left.  The word recognition score utilizing the 
Maryland CNC Word List was 80 percent for the right ear and 
76 percent for the left ear.  The examiner recounted the 
veteran's description of his noise exposure in service.  
According to the examiner, "based on the available 
information, it is more likely than not that the onset of 
tinnitus and hearing loss occurred during [the veteran's] 
active service duty."

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

As noted above, service connection may be granted for a 
condition that was not diagnosed in service if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not be demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed supra.

The competent evidence of record indicates that the veteran 
served as a missile crewman.  J.S., who was stationed with 
the veteran in Germany, has reported that he and the veteran 
were exposed to frequent, loud noise from diesel generators 
and missile launchers during service.  The audiological 
findings at the veteran's service separation examination did 
not show hearing loss which is cognizable under the 
regulations, nor was tinnitus noted at that time.  The 
veteran has been diagnosed with hearing loss and tinnitus, 
first medically demonstrated years after service.  In this 
regard, the Board notes that no applicable presumptive period 
comes into play here, since there was no documented hearing 
loss or tinnitus within many years of separation.

Of the three different examiners who have seen the veteran, 
one believes it is "quite possible" that the veteran's 
current hearing loss is due to noise exposure in service, 
another says the hearing loss is "in all probability" 
related to military noise exposure, and the third, the VA 
contract examiner, has stated that the veteran's hearing loss 
and his tinnitus are "at least as likely as not" due to 
noise exposure in service.  

In view of the foregoing discussion, and with consideration 
of the benefit-of-the-doubt/reasonable-doubt doctrine, the 
Board will exercise our discretion to conclude that the 
evidence is in approximate balance as to whether the 
veteran's noise exposure in service resulted in his current 
hearing loss and tinnitus.  Given the lay and medical 
evidence of record, the Board finds that a grant of service 
connection is warranted for bilateral hearing loss and 
tinnitus.

The Board emphasizes that this grant of benefits is based 
upon reasonable doubt, and does not reflect error on the part 
of the RO in its thorough development and adjudication of the 
matter.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



